Citation Nr: 0613425	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for acid reflux disease 
as secondary to service-connected degenerative disc disease 
status post-laminectomy.

2.  Entitlement to service connection for fibromyalgia as 
secondary to service-connected degenerative disc disease 
status post-laminectomy.

3.  Entitlement to service connection for irritable bowel 
syndrome as secondary to service-connected degenerative disc 
disease status post-laminectomy.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1995 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 2002 and 
February 2003 of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
July 2002 rating decision denied entitlement to service 
connection for acid reflux disease, irritable bowel syndrome, 
and TDIU.  The February 2003 rating decision denied 
entitlement to service connection for fibromyalgia and 
continued the denials of the July 2002 rating action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran asserts that her irritable bowel syndrome and 
acid reflux disease is due to the medication she must take 
for her chronic low back pain.  The June 2002 VA examination 
report reflects that the RO asked the examiner to provide a 
nexus opinion on the veteran's irritable bowel syndrome but 
did not provide the claims file to the examiner.  The veteran 
informed the examiner that she had experienced irritable 
bowel syndrome over the prior six months, and that she was 
taking Ultram and other medications.

Following the examination of the veteran, the examiner 
diagnosed degenerative disc disease, irritable bowel 
syndrome, acid reflux disease, and anxiety/depression.  The 
examiner opined that the veteran's irritable bowel syndrome 
could be associated with anxiety and depression, and acid 
reflux disease, which were not related to the medication for 
her back.

The June 2002 mental disorder examination report reflects 
that the examiner noted the veteran's fibromyalgia and 
irritable bowel syndrome in Axis III based on the history 
related by the veteran.  The examiner also noted that the 
claims file was not available for review, and that an 
addendum would be provider after review of the claims file.  
The Board notes no evidence in the claims file of an addendum 
to the June 2002 mental disorder examination or that the 
examiner subsequently examined the claims file.  The July 
2002 rating decision granted service connection for 
depression as secondary to the service-connected degenerative 
disc disease but denied the claim for irritable bowel 
syndrome.

A November 2002 VA pain management assessment included 
fibromyalgia and suggested the veteran resume her 
psychological counseling.  The reviewer observed that 
patients with fibromyalgia generally face a lot of stressors.  
A June 2003 VA note reflects that an anxiety disorder was 
included in the Axis I diagnosis along with depression.

An April 2004 VA gastroenterology treatment note reflects 
that the provider had treated the veteran for six months.  
The veteran presented that day with complaints of continued 
low back pain.  She was anxious, tearful, and in obvious 
pain.  The examiner observed that the veteran's symptoms 
seemed to worsen in correlation with worsening of her pain 
and anxiety.  The examiner further observed that there was an 
association between anxiety and irritable bowel syndrome, and 
that the veteran's chronic pain and anxiety were obviously 
causing an exacerbation of her gastrointestinal symptoms.  
The examiner also noted that the medications prescribed for 
her pain may have caused nausea and a change in her bowel 
habits.  The examiner associated the Ibuprofen with the 
former and narcotics with the latter.

The veteran's substantive appeal reflects a request for a 
nexus opinion as concerns her irritable bowel syndrome, acid 
reflux, and fibromyalgia.  Although the veteran asked for an 
assessment as to whether fibromyalgia is secondary to her 
original in-service back trauma, and whether her irritable 
bowel syndrome and acid reflux are secondary to the powerful 
medications prescribed for her pain, the Board finds that the 
competent evidence of record indicates the need for a 
comprehensive and interrelated medical review to determine 
whether the veteran's irritable bowel syndrome, acid reflux 
disease, and her fibromyalgia are related to either of her 
service-connected disabilities, to include the medication 
prescribed for their treatment.

As concerns the claim for TDIU, the Board notes that the 
veteran meets the combined disability percentage requirement 
for multiple disabilities.  See 38 C.F.R. § 4.16 (2005).  The 
claims file reflects that the veteran's private providers 
opined that her chronic back pain rendered her unable to 
maintain employment as early as 2001.  Another private 
provider assessed that the veteran's anxiety and irritability 
rendered her unsuited for work which involved relating to 
others.  The June 2002 VA mental disorder examination report 
reflects that the examiner opined that the impact of the 
veteran's depression and anxiety on her ability to maintain 
employment was moderate.  VA treatment records subsequent to 
that date, however, reflect complaints of increased chronic 
pain, depression, and anxiety.

In November 2004, an Administrative Law Judge (ALJ) of the 
Social Security Administration (SSA) determined that the 
veteran was eligible for disability benefits due to her back 
disability, depression, anxiety, personality disorder, and 
narcolepsy.  The Board notes that there are VA treatment 
records which also reflect a tentative diagnosis of a 
somatoform disorder.

On the December 2004 spine examination report the examiner 
opined that the clinical findings of the veteran's 
examination did not correlate with her subjective complaints.  
In addition to noting a suspicion that the veteran had 
secondary tertiary gain involved in the examination, the 
examiner also expressed concern that there was an overlying 
symptom consistent with a major depressive disorder which led 
to significant pain intolerance.  The examiner expressed no 
opinion on the veteran's employability.

In light of the fact that the examiner at the 2002 
examination for irritable bowel syndrome did not have the 
benefit of the claims file and the 2004 treatment note where 
the examiner noted a potential nexus between the veteran's 
gastrointestinal symptoms and her prescribed medications for 
her back pain, the Board deems another examination necessary 
to assist the veteran with her claim for service connection 
for irritable bowel syndrome and acid reflux disease on a 
secondary basis.

The medical evidence in the claims file suggests a possible 
relationship between the veteran's fibromyalgia and a 
psychiatric disorder.  There is also evidence in the claims 
file that her depression may very well affect her 
employability.  An overall interrelated assessment of the 
veteran's claims file will assist in making that 
determination.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide notice and assistance in obtaining evidence necessary 
to substantiate his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. § 3.159 (2005).  

The Board finds that, notwithstanding correspondence in March 
2002 and October 2002 purporting to notify the veteran of the 
various provisions of the VCAA, that correspondence does not 
mention what is necessary to establish secondary service 
connection.  Moreover, during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in which it held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, on remand, the veteran should be provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding his claim for secondary service 
connection.  Such notice should also inform him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and should include an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  
      
Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied with respect to the claims for 
secondary service connection.  See also 38 
C.F.R. § 3.159 (2005).  That notice should 
advise that a disability rating and effective 
date will be awarded if the claims are granted, 
and include an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for her claimed conditions 
since August 2004.  After securing the 
necessary release, the RO should obtain these 
records.

3.  After the above is complete, the veteran 
should be scheduled for gastrointestinal and 
orthopedic/rheumatologic examinations to 
determine the nature and etiology of the 
veteran's claimed disorders.  All indicated 
tests and studies should be conducted to 
determine the presence of the claimed disorders.  
The claims file must be provided to and reviewed 
by the examiners prior to the completion of the 
examinations.  All opinions must be based on 
review of the claims file, examination of the 
veteran, and sound medical principles.  The 
examiners should provide a rationale for all 
opinions rendered.  

(a)  The gastrointestinal examiner should 
determine whether the veteran presently 
suffers from irritable bowel syndrome and acid 
reflux disease objectively supported by 
examination and the evidence of record.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not (i.e., probability of at least 
50 percent), that any existing irritable bowel 
syndrome and/or acid reflux disease are 
related either to the medications prescribed 
for her chronic back pain or to her service-
connected depression.  

(b)  The orthopedic/rheumatologic examiner 
should determine whether the veteran currently 
suffers from fibromyalgia objectively 
supported by examination and the evidence of 
record.  Following review of the claims file 
and examination of the veteran, the examiner 
should provide an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not (i.e., probability of at least 
50 percent), that fibromyalgia, if shown, is 
related to her service-connected low back 
condition and/or depression.  

4.  The RO should also arrange for an 
appropriate medical examination(s) of the 
veteran to assess whether her service-
connected disabilities render her 
unemployable.  All indicated tests and 
studies should be performed.  It should be 
determined whether all findings recorded 
are related to the service-connected 
pathology.  

(a) Where the acquired mental disorder is 
concerned, request the examiner to 
determine if the veteran also manifest 
non-service-connected symptomatology such 
as a personality disorder or somatoform 
disorder and, if so, to differentiate the 
symptomatology from the service-connected 
depression associated with degenerative 
disc disease from other psychiatric and 
personality disorders, and assign a 
separate Global Assessments of 
Functioning score representing the 
impairment from the service-connected 
depression only.  If symptoms of service-
connected and non-service-connected 
pathology cannot be dissociated, that 
should be noted in the examination 
report. 

(b)  The RO shall also ask the 
examiner(s) to assess the veteran's 
ability to pursue substantially gainful 
employment in view of all service-
connected pathology, without regard to 
age or nonservice connected disability.  
The RO shall ensure that the claim file 
is provided to the examiner(s) for use 
and reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, such should 
be stated for the record.

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record and 
readjudicate the veteran's claims.  To the 
extent that any benefit sought on appeal 
remains denied, the RO should issue the 
veteran and her representative an SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





